          Case 4:20-cv-00410-JM Document 18 Filed 02/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

GARY HOLT                                                                              PLAINTIFF

V.                           CASE NO. 4:20-CV-00410 JM-JTK

COMMISSIONER,
SOCIAL SECURITY ADMINSTRATION                                                       DEFENDANT

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Jerome T. Kearney and the filed objections. After carefully considering these

documents and making a de novo review of the record in this case, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court=s findings in all respects. Judgment will be entered accordingly.

       The Court notes that Holt takes issue with the language that the ALJ used to analyze one

of the medical opinions. The ALJ found the opinion of PT Lashelle Gordon to be “partially

persuasive,” which conveys that a portion of the opinion was supported by the record and a

portion was not. (Tr. at 457). In the very next sentences, the ALJ uses the standard language

from the prior regulations, affording a portion of the opinion great weight and a portion little

weight. Id. This is consistent with the applicable regulations. See Craig v. Apfel, 212 F.3d 433,

436 (8th Cir. 2000)(Where an opinion is only partially consistent with other evidence in the

record, an ALJ may give significant weight to some aspects of the opinion while discounting

portions of the opinion that are not supported). The Court does not find that the ALJ’s chosen

language constitutes reversible error.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

judgment is entered for the Defendant.
  Case 4:20-cv-00410-JM Document 18 Filed 02/12/21 Page 2 of 2




DATED this 12th day of February, 2021.



                                  _______________________________
                                  UNITED STATES DISTRICT JUDGE




                                     2
